                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


TIME INSURANCE COMPANY II,                       §
                                                 §
                  Plaintiff,                     §                SA-19-CV-00610-JKP
                                                 §
vs.                                              §
                                                 §
JEANENE BAHAMONDE, RAMONA                        §
DE HOYOS,                                        §
                                                 §
                  Defendants.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Motion for Entry

of Settlement and for Disbursement of Funds Paid into the Registry of Court [#23]. The Court

held a conference in this case on this day, at which the parties confirmed the settlement of all

claims in this action and requested the Court approve the settlement. The Court will grant the

motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion for Entry of Settlement

and for Disbursement of Funds Paid into the Registry of Court [#23] is GRANTED.

       IT IS FURTHER ORDERED that the District Clerk is ordered to disburse $10,000.00

of the funds held in the registry of the court in Case No. 5:19-cv-00610 to Defendant Ramona De

Hoyos’s attorney of record, Jeremy Gilbreath of the Gilbreath Law Firm, and to disburse all

remaining moneys held in the registry of the court in Case No. 5:19-cv-00610 to Defendant

Jeanene Bahamonde’s attorney of record, Brett T. Reynolds of Brett Reynolds & Associates.

       IT IS FINALLY ORDERED that the parties file a joint motion to dismiss so that the

District Court may dismiss this action from its docket. If the parties wish for the dismissal to be




                                                1
handled by the undersigned, they should also file an advisory consenting to U.S. Magistrate

jurisdiction, which must be signed by all parties for the case to be able to be reassigned.

       SIGNED this 30th day of October, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
